Citation Nr: 1439811	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-45 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Propriety of the reduction of the rating for prostate cancer from 100 percent to 10 percent, effective May 1, 2010.


REPRESENTATION

Veteran represented by:	Donald A. Donati, Esq. 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, which reduced the Veteran's 100 percent rating for his service-connected prostate cancer and assigned a rating of 10 percent effective May 1, 2010.  

The Board notes that in 2013 the Veteran filed a claim for increase for prostate cancer which was acted upon by the RO; however, that issue has not been developed for appellate review and is not presently before the Board.

The Veteran filed a claim of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU) in May 2013.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's prostate cancer was treated with external beam radiation until October 2008.  

2.  An October 2009 rating decision proposed to reduce the Veteran's rating for prostate cancer from 100 to 10 percent; a February 2010 rating decision implemented the reduction, assigning a 10 percent rating effective May 1, 2010. 

3.  The reduction in the Veteran's rating for prostate cancer was based on a July 2009 VA examination, which showed that his disability picture had improved, (radiation treatment for prostate cancer had ceased more than eight months prior), and did not meet the criteria for a rating in excess of 10 percent; it was implemented substantially in accordance with governing regulatory due process provisions. 


CONCLUSION OF LAW

The reduction in the rating for the Veteran's prostate cancer from 100 percent to 10 percent, effective May 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6); 38 C.F.R. §§ 3.105(e), 3.500, 4.115a, 4.115b, Diagnostic Code (Code) 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

With the initial rating assigned with a grant of service connection, separate ratings may be assigned for separate periods of time, based on the facts found.  This is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In Hart v. Mansfield, the United States Court of Appeals for Veterans Claims (CAVC or Court) extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Prostate cancer/residuals are rated under Code 7528 (for malignant neoplasms of the genitourinary system), which provides for a 100 percent rating upon diagnosis of malignancy and for 6 months following surgery, X-ray, chemotherapy, or other therapeutic procedure.  Thereafter, if there has been no local recurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

The February 2010 rating decision assigned a 10 percent rating for urinary frequency, which is warranted for daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

The reduction in the rating for the Veteran's prostate cancer was pursuant to review following cessation of external beam radiation with no recurrence of malignancy.  Under 38 C.F.R. § 4.115b, Code 7528, such reduction must be in compliance with 38 C.F.R. § 3.105(e).  Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made: a rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the Veteran must be notified of the contemplated action and furnished detailed reasons for the action.  The Veteran must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence is not received, final rating action (implementing the reduction) will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action (rating implementing the reduction) expires.  38 C.F.R. § 3.105(e).  

The Board notes that the additional regulatory provisions of 38 C.F.R. § 3.344(a) and (b) do not apply because the disability had not stabilized from the period of malignancy and the 100 percent rating had not been in effect for five years.  38 C.F.R. § 3.344(c).

The Board finds that the AOJ's processing of the reduction was substantially in compliance with the procedural requirements of 38 C.F.R. § 3.105(e).  The Veteran received proper notice and the reduction was made prospectively following the rating decision proposing the reduction. 

In considering the propriety of a reduction, the Board must focus on the evidence available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the purpose of determining whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

VA treatment records (and history noted on VA examinations) show that the Veteran had prostate cancer diagnosed in March 2008 and underwent external beam radiation treatment.  

On July 2009 VA examination it was noted that the Veteran last underwent external beam radiation in October 2008.  The examiner noted that the Veteran was no longer urinating as frequently, approximately every 2 hours in the day, and maybe once at night.  Hesitancy was reported.  There was no impact on kidney functioning.  It was noted that he had residual problems with erectile dysfunction (which is service-connected, separately rated and not as issue herein).  

While the Veteran acknowledged in his November 2012 substantive appeal that the "[cancer] cells [were] just not active at this time," he asserted that the reduction was improper and that a 50 percent rating should have been assigned when the rating was reduced because he was exposed to Agent Orange in service; as a result of such exposure he developed prostate cancer; he needed treatment for prostate cancer; and he had lasting effects of the treatment with radiation therapy and lifetime outcomes could include the recurrence of cancer.  

The Board finds that the evidence supports the RO's decision to reduce the Veteran's evaluation for prostate cancer from 100 to 10 percent.  The record reflects that the 100 percent evaluation was assigned based on treatment records dated in 2008 reflecting a diagnosis of prostate cancer with treatment scheduled.  When the Veteran was re-examined in July 2009, the external beam radiation therapy had concluded; he was no longer urinating as frequently; and he had no incontinence.  While he described lacking the energy to go out and give bids for his house painting business, the examiner found no clear medical reason for the fatigue he reported.  In view of the foregoing, it is clear that the Veteran's prostate cancer was no more than 10 percent disabling at the time of the RO's reduction decision in February 2010.

Following the reduction, the medical evidence for the next two years likewise demonstrates entitlement to nothing more than a 10 percent rating.  The Veteran underwent a prostate biopsy in May 2010.  Results of the biopsy were benign.  Also, during this time, there was no evidence in the record of daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  As such, the post-reduction evidence over this two-year period serves to confirm the propriety of the prior reduction.  

Inasmuch as the record clearly shows that at the time of the reduction (and for several years thereafter) there clearly was improvement in the status of the disability from the (100 percent) malignant stage following his last radiation treatment in October 2008, the reduction was indicated and proper. 

Because the issue on appeal does not arise from the receipt of a "substantially complete application" under 38 U.S.C.A. § 5103(a), but rather, arises under 38 C.F.R. § 3.105(e), which permits VA to reduce an evaluation when evidence is received to show that a lower evaluation is in order, the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  As noted above, the due process provisions of 38 C.F.R. § 3.105(e) have been satisfied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the greater weight of the evidence is against the Veteran's appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal challenging the propriety of the reduction in the rating for the Veteran's service-connected prostate cancer from 100 percent to 10 percent is denied.  


REMAND

In June 2014, the AOJ denied the Veteran's claim of service connection for PTSD.  In July 2014, the Veteran submitted a written statement and a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD.  The Board accepts this submission as a notice of disagreement (NOD) to the June 2014 denial.  A statement of the case (SOC) has not been issued.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the AOJ to issue a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the matter of entitlement to service connection for PTSD.  The Veteran, and his representative, should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


